DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 “An Electrical power generator” should be changed to --  An electrical power generator – since only the first word of the claim should be capitalized.
In claim 1, “a package of conductive plates of both signs separated by a layer of ferroelectric, wherein all layers in the package bear tightly against each other and the metal plates are made of dissimilar conductors with significant difference of the free electrons concentration i.e. of two different metals” should be changed to --  a package of conductive plates of both signs separated by a layer of ferroelectric, wherein all layers in the package bear tightly against each other and the conductive plates are made of two different metals with significant difference of the free electrons concentration 
In claim 1, “wherein a package of plates includes at least one elementary cell which consists of one layer of ferronelectric material” should be changed to --  wherein [[a]] the package of conductive plates includes at least one elementary cell which consists of one layer of ferroelectric material – since “package of 
In claim 1 “semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanated doped with lanthanum, lithium niobate, potassium niobate, and lead titanate” should be changed to -- semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanate doped with lanthanum, lithium niobate, potassium niobate, and lead titanate -- to correct the typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Claim 1 discloses the electrical power generator is composed of first and second conductive plates made of different metals and a layer of ferroelectric material, but does not claim any energy applied to the generator. 
Ferroelectric material is known to produce electricity from pressure (piezoelectricity) or temperature change (pyroelectricity) and to have electrical polarization when an electrical field is applied to the material (see APPLICATION OF FERROELECTRIC MATERIALS FOR IMPROVING OUTPUT POWER OF ENERGY HARVESTERS, Kim et al., Nano Convergence, pgs 2-3, “2 Ferroelectric Materials”). 
Applicant stated the device absorbs environmental energies simple by being assembled (see interview summary sent 12/9/20). This is not a known scientific principal and an incredible claim. Additionally Kim et al. discloses barium titanate (BaTiO3) between an electrode made of Au and an electrode made of Pt (figs 2a & 2c, pgs 4-5, “3.1.2 Thin Film Perovskite PENG”) and shows electricity is only generated when pressure is applied (fig 2d, where current and voltage spikes occur during bending), demonstrating a polarized ferroelectric material having electrodes of different metals does not produce electricity simply by being assembled.
Since no energy is being applied to the generator, the generator is creating energy, which violates the first law of thermodynamics (energy cannot be created or destroyed in an isolated system). Therefore the invention is inoperative. Claims 3-6 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 “the package contains more than one unit cell which are connected to a source of electrical energy in series or in parallel, or in combination, in which some unit cells are connected in series, and some are connected in parallel” is unclear. 
As discussed above for the 35 USC 101 rejection, applicant discloses the electrical power generator (as recited in claim 1) utilizes the internal energy of the substance used. Is the source of electrical energy powering the electric power generator in addition to the internal power (such as the previously claimed environmental energy?) Is the source of electrical energy an electrical load powered by the electric power generator?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shuminskyi et al. (RU2419951, “Shuminskyi ‘951”, using machine translation) in view of Heywang (SEMICONDUCTING BARIUM TITANATE, Journal of Materials Science 6, 1971, pgs 1214-1226, “Heywang”).
Re claim 1, Shuminskyi ‘951 discloses an electrical power generator comprising a case 1 (fig 1, pg 3, lns 44-48) with a package of conductive plates 2 of both signs (fig 1, pg 3, lns 44-48) separated by a layer of ferroelectric 3 (fig 1, pg 3, lns 44-48), wherein all layers in the package bear tightly against each other (fig 1, pg 3, lns 11-14) and the metal plates 2 are made of dissimilar conductors with significant difference of the free electrons concentration i.e. of two different metals (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), wherein a package of plates includes at least one elementary cell which consists of one layer of ferronelectric material 3 and two different conductive plates 2 (fig 1, pg 3, lns 44-48), which are placed in the following order: first conductive plate 2 (fig 1) then a ferroelectric material 3 (fig 1), then second conductive plate 2 made of a different conductive material from the first conductive plate 2 (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), 
Shuminskyi ‘951 discloses claim 1 except for ferroelectric semiconductors are used as ferroelectric material selected from the group consisting of sodium nitrite, semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanated doped with lanthanum, lithium niobate, potassium niobate, and lead titanate.
Heywang discloses semiconducting ceramic barium titanate is ferroelectric material with an extremely high dielectric constant (pg 1214, 2nd paragraph & pg 1214, “3. Bulk Conductivity”, lns 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a semiconducting barium titanate as the ferroelectric material of Shuminskyi ‘951, in order to provide a ferroelectric material with an extremely high dielectric constant, as taught by Heywang (pg 1214, 2nd paragraph), as well as to try other ferroelectric materials since Shuminskyi ‘951 teaches ferroelectric materials with dissimilar conductive plates generate electricity (pg 3, lns 1-6).
Re claim 3, Shuminskyi ‘951 in view of Heywang disclose claim 1 as discussed above. Shuminskyi ‘951 further discloses the two different metals are selected from the group consisting of antimony-bismuth, iron-nickel, titanium-aluminum, alloys or a metal-alloy combination (pg 4, lns 1-10 & pg 6, lns 3-6).
Re clais 4-5, Shuminskyi ‘951 in view of Heywang disclose claim 3 as discussed above. Shuminskyi ‘951 further discloses: 
the metal alloy combination is selected from the group consisting of chromel-alumel or chromel-Copel (pg 6, lns 3-6); and
the alloy is selected from the group consisting of iron-Copel, antimony-alumel or chromel-bismuth (pg 6, lns 3-6).
Re claim 6, Shuminskyi ‘951 in view of Heywang disclose claim 1 as discussed above. Shuminskyi ‘951 further discloses the package contains more than one unit cell which are connected to a source of electrical energy in series or in parallel, or in combination, in which some unit cells are connected in series, and some are connected in parallel (pg 6, lns 8-10).

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. 
Applicant argues that with respect to the 35 USC 101 rejection, claim 1 no longer recites the electrical power generator uses environmental energy as a source of power and utilizes the internal energy of the substance used (pg 5, last paragraph), in a similar manner as the electrical power generator of UA85360 (pg 5, last four lns to pg 6). Examiner disagrees.
Applicant does not disclose a source of energy being applied to the electric power generator and from what is known of ferroelectric material it does not generate electricity by being assembled with two different metal plates, as discussed above in the 35 USC 101 rejection. It is noted that UA85360 has the same inventors as the instant application, so is not a good source of evidence that the electrical power generator is operational.

Applicant argues that claim 6 is supported in the specification (pgs 7-8). 
Examiner has not previously rejected claim 6 under 35 USC 112b, but it was discussed in the interview (mailed 9/3/21) that it would be rejected under 35 USC 112b because, although the specification discloses the more than one unit cells are connected to a source of electrical energy, it is not clear what the source of electrical energy is, specifically since applicant argues that the electrical power generator is powered by its internal energy (see 35 USC 112b rejection above).

Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically a new prior art rejection to Shuminskyi ‘951 in view of Heywang is applied to claims 1 and 3-6.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834